Title: To James Madison from Edmond Kelly, [ca. 18] August 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir,
                    Columbia Tennesee [ca. 18] Augt. 1821
                
                Much sickness has prevented me from resuming the Subject of my last letters on the state of Spain and Ireland, particularly on the necessity for abolishing the papal Inovations in Religion—on the good effects of rendering that R Catholic Religion rational edifying and salutary which unfortunately in its practical Operation & effect is Irrational demoralising pernicious & hostile to mental Improvement—recent events demonstrate that the Italian Clergy secretly influenced the neapolitan peasantry to submitt without a struggle—and it is evident had Spain been Invaded the same Influence would prove fatal to the spanish Constitution—popery is indisputably the worst Enemy to European Liberty—no wonder we find the british Govt the restorer & protector of it—if the Irish papists are refused Emancipation or admission into the british parliament it is because Cromwells Nobility & Annes party who possess the properties the

papists were robbed of in Violation of the Articles of Limerick dread a party of papists in parliament and perhaps in power shareing the royal patronage might claim some restitution—in fact it is the dread of restitution that Excludes them—but the Illiterate herd of Lazy Idle papists of Spain Portugal & Italy being neither Competitors in Manufacturing Industry or monopoly but on the Contrary good Customers and Consumers have the good fortune to enjoy the patronage of the british Govt. All experience proves that however Learni[n]g and reading qualify Individuals of the wealthier classes professing popery for good Republicans—it is such Improvement alone that causes a departure in them from spirit effect and operation of popery and that therefore such instances can only be Considered (if they can be deemed so) as partial exceptions to its general principle and operation—a Knowledge of the classics does not appear to me more necessary to qualify a person for coledge than a rational sistem of Religion & Education to qualify men to be good Republicans—however I am at present unequal to the subject but shall resume it as soon as my health permitts accompanied with such remarks on the state of Ireland and on the Erroneous conduct of men whose Influence on the peasantry has converted Land lords & Tenants into Enemies—so as to Terrify & Urge the former into Vindictive & precautionary severity—and thereby reduce the later to privation and its attendant Miseries. I am no Misantrophist—no party man—no Enemy to either class or I would not disclose such errors—in truth the Innocent and the Ignorant are the most Injured & the Victims to these Errors—errors as repugnant to humanity as to good policy and public good—it is evident those who caused such Errors not being Intentionally Enemies to their Country were destitute of Judgment rationality & Experience & if the disclosure of them could only produce future Amendment & Conscientious reparation all parties would be mutually benefited by a measure that would promote the public good & welfare of all classes.
                In one hour after I threw my last letter into the post office I recollected a blunder in it Vizt. that the text—the Ox Knoweth his owner & the Ass his Masters crib &ca. was prefixed to one of Sternes Sermons I read 20 years ago—reproving us for censuring faults in others while we have greater faults ourselves which we do not correct but indulge—supposing it however to be what I heard a Gentn who resided in France call a double Entendre—I Cannot perceive How any faults of mine could warrant sanction or Justify the british King—the Duke of York and the princess Mary (who is sayed to be occasionally with Mrs. Clarke the Dukes Mistress), and their satelite John Bull in their attempts to robb me. If any faults or weaknesses of mine can Justify or sanction their Interference in my affairs or their Intrigues to abuse me out of my property I own my sense of Justice is very erroneous—but if not the reproof is as to me the effect of prejudice—& how any such prejudice could Influence the honourable Bart not to treat with

abhorrence british court prostitute satelite Intrigues to rob any one obnoxious to the british court & Cromwells Oligarchs is what I am surprised at—perhaps it was but the result of some momentary Irritation—he ought to have reflected that what is at this day my fate might at no remote period be the fate of some of his own descendants if obnoxious to the Crown & the Oligarchs—and that a power once recognised & vested in the Crown & the Oligarchs to subject Imprudent but obnoxious Individuals to a party Inquisition (which is but a conspiracy to take property by fraud) & composed of the most abandoned unprincipled dependants of party appointed soley to abuse asperse and Intimidate with intent to disqualify or operate as a disqualification is a usurpation no good patriot ought to sanction. If such a power is once Conceded to & recognised in the Crown I am not the only person that will be pelted and abused out of his property—such a power acqu[i]esed in would quickly enrich the reigning family & the favourites—nor would there be in respect to wresting property from the subject and vesting it in the Crown any difference between such an Inquisition & that of Spain which was dissolved—such an Inquisition once recognised would enrich its nefarious principals at the expence of the patriotic part of the Community whom it would Impoverish and ruin.
                What induced me at all to notice the honourable Baronets letter was a boast made by John Bull when I ridiculed his Vapouring about patriotism & representative Govt. Vizt. that by a referrence to Irish democratic patriots the high Esteem Confidence and patronage he enjoyed would appear—& the only thing like a response I could perceive was the honourable Barts letter which was not I admitt very flattering or Complimentary & disappointed the Bulls Vanity. I am perswaded the Irish Jacobins are persons Individually or collectively the Bart is unconnected with whose principles Except as to their being antimonarchical he is a stranger to—and whose sistem of Govt if disclosed would be condemned by the most Zealous advocates for reform in Westminster as affording no adequate protection to life and property—and as the Barts Conduct has hitherto been not only Very respectable but dignified and patriotic it is to be wished he may not be Influenced by Injury or Irritation to lend his name or sanction to men whose principles & designs he is a total stranger to at lest untill he is satisfied they are not unjust. On this principle he declined to support Mr Cobbett & perhaps a little reflection will suggest a similar Consistency. Jacobinism is not the legitimate of[f]spring of any Just well regulated & rational sistem of Republicanism antient or modern—it resembles implacable wicked & sanguinary slaves or Helots murdering the paternal proprietors of the soil & possessing themselves of the properties of the Victims Extirpated much more than it does good Govt of any denomn. Robertspiere and Christophe were Identified in their Carreer & what good or patriotic man would support either. I alude not to Louis the 16. & the French

Nobility who followed him to England Mr Thos Paines Escape & the decapitation of all the patriotic & Opulent Characters of France is a melancholy proof that Jacobinism is but a Conspiracy against life and property. I mention these Circumstances because I expect the Conspiracy Organised in France under the sanction & patronage of the Duke of York and the Oligarchs to drive the French into Insurrection for the purpose of Enslaving France and causing it to be partitioned by the holy aliance—will bring the british Army to France & it is only in the absence of the british Army that the King & the Oligarch⟨s⟩ can be coerced into concessions of parliamentary reform and a reduction of the Civil List or should Circumstances render it necessary a radical Change of Govt. but not indeed by substituting Jacobinism—the opulent reflecting & respectable part of the british people could not consent to the last form of Govt with safety & security—that such a change is not possible is what I believe but that if proposed such proposition would be rejected I have no doubt of could an opportunity to make it Occurr—these I think are the reflections that should engage the thoughts of the political leader of the London & Westminster Citizens but to patronise this or that faction to abuse the Members of the house of Commons because they did not what they could not do effect a reform which the King & the house of Lords can withhold or not is both illiberal Impolitic & unjust—the Members of the House of Coms appear to me to have acted magnanimously—to have sacrificed personal obligations to the public interest however unavailingly the motives were so meritorious that I Cannot avoid Considering the Baronets letter Impolitic illiberal and unjust. I am respectfully yr obt H Servant
                
                    Edmd Kelly
                
            